45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Orillion JAMES, Plaintiff Appellant,v.David ROBINSON, Assistant Warden;  Jim Bruce;  Joe Hana,Assistant Principal of the Department ofCorrectional Education, Defendants Appellees.
No. 94-7136.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 22, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-93-678-R)
Orillion James, appellant pro se.  Alexander Leonard Taylor, Jr., Office of the Attorney General of Virginia, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.1  Accordingly, we affirm substantially on the reasoning of the magistrate judge.2  James v. Robinson, No. CA-93-678-R (E.D. Va.  Sept. 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The parties consented to jurisdiction before the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c)(2) (West Supp.1994)


2
 Appellant has not established that Appellees have neglected to consider his GED certificate, or that they relied on any false information in his file, in considering Appellant's parole eligibility